On Application for Rehearing.
FRICK, J.
9 Appellant’s counsel have filed a petition for rehearing, in which it is contended that we did not decide the proposition of whether the judgment in question is in fact a default judgment. It is strenuously insisted that in this proceeding we are confined to an inspection of the *407judgment roll, and that from what is there made to appear the judgment in question must be presumed to be one as though made and entered in an ordinary ease. In our judgment, that contention is more ingenious than sound. The judgment roll discloses that no answer was ever filed by the defendants, and hence conclusively shows that they made default. Upon that default the judgment in question was entered. In view of such a record — that is, judgment roll— what is the natural and ordinary inference or presumption? Manifestly that the judgment is what it purports to be, namely, a judgment by default. That being so, as stated in the opinion, we are not concerned with the fact of whether the court ordered the clerk to enter the judgment, or whether the latter entered it pursuant to the statute without any order. In either event the judgment is a default judgment, and is necessarily governed and controlled by the law and the statute to which reference is made in the opinion.
We are clearly of the opinion that the conclusion reached in the opinion filed is sound, and it is therefore adhered to.
The petition for rehearing is accordingly denied.
CORFMAN, C. J., and GIDEON and THURMAN, JJ„ concur.